  Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 1 of 13 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                                              )
WESTFIELD NATIONAL INSURANCE                  )
COMPANY                                       )                  5:19-cv-83-TBR
                                                      Case No. ______________
                                              )
             PLAINTIFF                        )       Electronically Filed
                                              )
VS.                                           )
                                              )
QUEST PHARMACEUTICALS, INC.                   )
Serve: Kevin E. Higgins, Statutory Agent      )
       300 East Chestnut Street               )
       Murray, Kentucky 42071                 )
                                              )
            DEFENDANT                         )
                                              )

                     COMPLAINT FOR DECLARATORY JUDGMENT


       Plaintiff Westfield National Insurance Company (“Westfield”) states as follows for its

Complaint for declaratory judgment against defendant Quest Pharmaceuticals, Inc. (“Quest”):

                                            Count I

       1.      Westfield is an Ohio corporation, with its principal place of business in Ohio.

Westfield is authorized to issue policies of insurance in the Commonwealth of Kentucky and

elsewhere.

       2.      Quest is a Kentucky corporation, with its principal place of business in Kentucky.

Quest is a pharmaceutical wholesaler, and conducts business in Kentucky and elsewhere.

       3.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332, based on

diversity of citizenship.
     Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 2 of 13 PageID #: 2




           5.       This is a declaratory judgment action under 28 U.S.C. § 2201 and KRS 418.040,

concerning insurance coverage for multiple lawsuits against Quest, which allege that Quest’s

improper distribution and sale of opioid medications caused or contributed to the current opioid

crisis in Kentucky and elsewhere, resulting in economic and other non-physical harm to the

plaintiff governmental entities.

           6.       Quest is named as a Distributor Defendant in, among others, the following lawsuits

(“Underlying Litigation”):

                                                  FEDERAL
    No.         Plaintiff             Original Forum             Current Forum         Complaint     Date
                                                                                         Filed      Served
    1     City of Oklahoma     Oklahoma District Court of    U.S. District Court for   11/8/2018   1/9/2019
          City                 Oklahoma City, No. CJ-2018-   the W.D. of Ok., No.
                               6179                          19-CV-76 (Judge
                                                             Charles Goodwin)
    2     City of Lawton       Oklahoma District Court of    U.S. District Court for   11/8/2018   1/9/2019
                               Comanche County, No. CJ-      the W.D. of Ok., No.
                               2018-725                      19-CV-78 (Judge
                                                             Timothy DeGiusti)
    3     City of Edmond       Oklahoma District Court of    U.S. District Court for   1/10/2019   1/22/2019
                               Oklahoma County, No. CJ-      the W.D. of Ok., No.
                               2019-158                      19-CV-149 (Judge Joe
                                                             Heaton)
    4     City of Ponca City   Oklahoma District Court of    U.S. District Court for   1/10/2019   1/22/2019
                               Kay County, No. CJ-2019-9     the W.D. of Ok., No.
                                                             19-CV-160 (Judge
                                                             Scott Palk)
    5     City of Guthrie      Oklahoma District Court of    U.S. District Court for   1/14/2019   1/22/2019
                               Logan County, No. CJ-19-8     the W.D. of Ok., No.
                                                             19-CV-158 (Judge
                                                             Stephen P. Friot)
    6     City of Yukon        Oklahoma District Court of    U.S. District Court for    2/28/19    3/5/2019
                               Canadian County, No. CJ-19-   the W.D. of Ok., No.
                               119                           19-CV-280 (Judge
                                                             Stephen P. Friot)
    7     City of Mustang      Oklahoma District Court of    U.S. District Court for    3/22/19     4/2/19
                               Canadian County, No. CJ-19-   the W.D. of Ok., No.
                               189                           19-CV-339 (Judge Joe
                                                             Heaton)



                                                        2


     Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 3 of 13 PageID #: 3




    No.        Plaintiff            Original Forum                 Current Forum         Complaint    Date
                                                                                           Filed     Served
    8     Midwest City       Oklahoma District Court of        U.S. District Court for    3/22/19    4/4/19
                             Oklahoma County, No. CJ-          the W.D. of Ok., No.
                             19-1596                           19-CV-345 (Judge Joe
                                                               Heaton)
    9     City of Enid       Oklahoma District Court of        U.S. District Court for    3/18/19    3/22/19
                             Garfield County, No. CJ-19-       the W.D. of Ok., No.
                             63                                19-CV-351 (Judge
                                                               Stephen P. Friot)
    10    City of Ada        Oklahoma District Court of        U.S. District Court for   1/9/2019    1/14/19
                             Pontotoc County, No. CJ-19-3      the E.D. of Ok., No.
                                                               19-CV-34 (Magistrate
                                                               Judge Steven Shreder)
    11    Pittsburg County   Oklahoma District Court of        U.S. District Court for    2/25/19    3/5/2019
                             Pittsburg County, No. CJ-19-      the E.D. of Ok., No.
                             46                                19-CV-100 (Magistrate
                                                               Judge Kimberly E.
                                                               West)
    12    City of Broken     Oklahoma District Court of        U.S. District Court for   1/7/2019    1/14/19
          Arrow              Tulsa County, No. CJ-2019-        the N.D. Ok., No. 19-
                             00063                             CV-47 (Judge Terence
                                                               Kern)
    13    Owasso City        Oklahoma District Court of        U.S. District Court for    2/22/19    3/1/2019
                             Tulsa County, No. CJ-19-784       the N.D. Ok., No. 19-
                                                               CV-171 (Judge
                                                               Gregory K. Frizzell)
    14    Kentucky River     U.S. District Court for the       Same.                      2/6/19     2/15/19
          District Health    N.D. Ohio, No. 19-op-45050
          Department
    15    Metropolis City    U.S. District Court for the       Same.                      5/7/18       N/A
                             N.D. Ohio, 18-op-45537
    16    Massac County      U.S. District Court for the       Same.                      5/1/18       N/A
                             N.D. Ohio, 18-op-45519
    17    Alexander County   U.S. District Court for the       U.S. District Court for    8/17/17      N/A
                             S.D. Ill., 17-cv-876              the N.D. Ohio, 17-op-
                                                               45050
    18    Hardin County      U.S. District Court for the       U.S. District Court for   10/26/17      N/A
                             S.D. Ill., 17-cv-1172             the N.D. Ohio, 18-op-
                                                               45003


                                                     STATE

    No.        Plaintiff            Original Forum                  Current Forum        Complaint     Date
                                                                                           Filed      Served
     1    Caddo County       Oklahoma District Court of        Same.                      1/14/19      N/A
                             Caddo County, No. CJ-19-4

                                                           3


     Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 4 of 13 PageID #: 4




    No.       Plaintiff             Original Forum                Current Forum   Complaint    Date
                                                                                    Filed     Served
    2     Stephens County    Oklahoma District Court of       Same.                1/14/19     N/A
                             Stephens County, No. CJ-19-
                             7R
    3     Jefferson County   Oklahoma District Court of       Same.                1/14/19     N/A
                             Jefferson County, No. CJ-19-1
    4     Grady County       Oklahoma District Court of       Same.                1/14/19     N/A
                             Grady County, No. CJ-19-12
    5     Dewey County       Oklahoma District Court of       Same.                2/22/19     N/A
                             Dewey County, No. CJ-19-5
    6     Major County       Oklahoma District Court of       Same.                2/22/19     N/A
                             Major County, No. CJ-19-5
    7     Harper County      Oklahoma District Court of       Same.                2/22/19     N/A
                             Harper County, No. CJ-19-8
    8     Love County        Oklahoma District Court of       Same.                2/22/19     N/A
                             Love County, No. CJ-19-8
    9     Kiowa County       Oklahoma District Court of       Same.                2/22/19     N/A
                             Kiowa County, No. CJ-19-9
    10    Le Flore County    Oklahoma District Court of       Same.                2/25/19     N/A
                             Leflore County, No. CJ-19-34
    11    Woods County       Oklahoma District Court of       Same.                2/22/19     N/A
                             Woods County, No. CJ-19-6
    12    Atoka County       Oklahoma District Court of       Same.                2/25/19     N/A
                             Atoka County, No. CJ-19-10
    13    Cimarron County    Oklahoma District Court of       Same.                2/25/19     N/A
                             Cimarron County, No. CJ-19-4
    14    Latimer County     Oklahoma District Court of       Same.                2/25/19     N/A
                             Latimer County, No. CJ-19-9
    15    Pottawatomie       Oklahoma District Court of       Same.                2/22/19     N/A
          County             Pottawatomie County, No. CJ-
                             19-80
    16    Texas County       Oklahoma District Court of       Same.                2/25/19     N/A
                             Texas County, No. CJ-19-11
    17    Haskell County     Oklahoma District Court of       Same.                2/25/19     N/A
                             Haskell County, No. CJ-19-8
    18    Logan County       Oklahoma District Court of       Same.                2/25/19     N/A
                             Logan County, No. CJ-19-35
    19    Johnston County    Oklahoma District Court of       Same.                2/22/19     N/A
                             Johnston County, No. CJ-19-10
    20    Kay County         Oklahoma District Court of       Same.                3/11/19     N/A
                             Kay County, No. CJ-19-56



                                                          4


     Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 5 of 13 PageID #: 5




    No.               Plaintiff                                Original Forum       Current Forum   Complaint    Date
                                                                                                      Filed     Served
    21       Noble County                       Oklahoma District Court of      Same.                3/11/19     N/A
                                                Noble County, No. CJ-19-5
    22       City of Fort Cobb                  Oklahoma District Court of      Same.                3/15/19     N/A
                                                Caddo County, No. CJ-19-22
    23       City of Anadarko                   Oklahoma District Court of      Same.                3/15/19     N/A
                                                Caddo County, No. CJ-19-23


              7.             The Complaints in the Underlying Litigation generally allege tortious conduct by

Quest in the sale and distribution of opioid medications, with claims under federal law, state law,

and common law principles.

              8.             By way of example, the Complaint in the Kentucky River District Health

Department lawsuit asserts the following claims against Quest:

                                            Count I - Per 18 U.S.C. § 1961, violations of RICO;

                                            Count II - Per 18 U.S.C. § 1962, a “RICO Conspiracy” involving
                                            Quest and other named defendants;

                                            Count III - Negligence;

                                            Count IV - Wanton Negligence;

                                            Count V - Negligence per se, for violation of both Kentucky and
                                            federal controlled substance laws and regulations;

                                            Count VII 1 - Negligent distribution, based upon alleged
                                            violation of both Kentucky and federal law governing distributors
                                            of controlled substances;

                                            Count VIII - Nuisance;

                                            Count IX - Unjust enrichment;

                                            Count X - Fraud and deceit; and

                                            Count XI - Conspiracy to commit fraud and create a nuisance


1 Count VI of the Kentucky River Complaint seeks relief against a group of defendants which
does not include Quest.
                                             5


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 6 of 13 PageID #: 6




Furthermore, the Kentucky River Complaint seeks the following remedies and damages: a)

injunctive relief with respect to deceptive or unfair trade practices; b) an order that Quest abate the

ongoing public nuisance; c) damages for the costs of abatement of the ongoing public

nuisance; d) requiring the establishment of an “abatement fund” for the purpose of abating the

opioid nuisance; e) actual, treble and punitive damages, along with forfeiture, legal and equitable

relief, costs and attorneys’ fees; and f) actual damages relating to the increased costs borne by the

plaintiff for the services it provides, due to the opioid epidemic.

       9.      The Oklahoma Complaints generally assert the following counts against Quest:

                       Count A - Public Nuisance, per Oklahoma law;

                       Count B - Fraud, actual and constructive;

                       Count C - Negligence and negligent misrepresentation;

                       Count D - Civil conspiracy;

                       Count E - Unjust enrichment; and

                       Count F – Punitive Damages

Furthermore, the Oklahoma complaints seek the following remedies and damages: a) actual

damages; b) compensation for future costs of abating the ongoing public nuisance; c) punitive

damages; and d) costs and attorneys’ fees.

       10.     The plaintiffs in the Underlying Litigation seek various monetary and equitable

relief, but do not assert any claim for, or because of, physical injury to persons or property.

       11.     Westfield issued insurance policy number CWP3263063 to Quest, for the periods

October 26, 2015-16 and October 1, 2016-17 (“Westfield Policy”). Quest has sought defense and

indemnity from Westfield under the Westfield Policy. Westfield is currently defending Quest in



                                                  6


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 7 of 13 PageID #: 7




the Underlying Litigation (in cases in which Quest was served), but such defense is under full

reservation of rights because the Westfield Policy does not cover the underlying plaintiffs’ claims.

        12.    An actual and justiciable controversy exists between Westfield and Quest as to

whether the Westfield Policy provides coverage to Quest for the Underlying Litigation. Such

controversy requires a judicial declaration of the rights and responsibilities of Westfield and Quest

under the Westfield Policy.

        13.    The Westfield Policy provides several types of coverage, but the only potentially

applicable coverages are Commercial General Liability (“CGL Coverage”) and Commercial

Umbrella Coverage (“Umbrella Coverage”).

        14.    CGL Coverage is provided at limits of $1 million each occurrence/$2 million

Products-Completed Operations/$2 million General Aggregate. Umbrella Coverage is provided at

limits of $4 million each occurrence/$4 million General Aggregate. The Westfield Policy is subject

to all of its terms, conditions, and exclusions.

        15.    The CGL Coverage in the Westfield Policy provides coverage for Bodily Injury

and Property Damage Liability (“Coverage A”) and Personal and Advertising Injury Liability

(“Coverage B”).

        16.    The Coverage A insuring agreement in the Westfield Policy provides in pertinent

part:

               COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY

               1.      Insuring Agreement

                       a.      We will pay those sums that the insured becomes legally
                               obligated to pay as damages because of “bodily injury” or
                               “property damage” to which this insurance applies. We will
                               have the right and duty to defend the insured against any

                                                   7


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 8 of 13 PageID #: 8




                         “suit” seeking those damages. However, we will have no
                         duty to defend the insured against any “suit” seeking
                         damages for “bodily injury” or property damage” to which
                         this insurance does not apply. We may, at our discretion,
                         investigate any “occurrence” and settle any claim or “suit”
                         that may result. ...

                                          *    *   *

                   b.     This insurance applies to “bodily injury” and “property
                         damage” only if:

                         (1)    The “bodily injury” or “property damage” is caused
                                by an “occurrence” . . .

                         (2)     The “bodily injury” or “property damage” occurs
                                during the policy period.

                         (3)     Prior to the policy period, no insured listed under
                                Paragraph 1. of Section II – Who Is An Insured and
                                no “employee” authorized by you to give or receive
                                notice of an “occurrence” or claim, knew that the
                                “bodily injury” or “property damage” had occurred,
                                in whole or in part. If such a listed insured or
                                authorized “employee” knew prior to the policy
                                period, that the “bodily injury” or “property damage”
                                occurred, then any continuation, change or
                                resumption of such “bodily injury” or “property
                                damage” during or after the policy period will be
                                deemed to have been known prior to the policy
                                period.

                   c.    “Bodily injury” or “property damage” which occurs during
                         the policy period and was not, prior to the policy period,
                         known to have occurred by any insured listed under
                         Paragraph 1. of Section II – Who Is An Insured or any
                         “employee” authorized by you to give or receive notice of
                         an “occurrence” or claim, includes any continuation, change
                         or resumption of that “bodily injury” or “property damage”
                         after the end of the policy period.

                   d.    “Bodily injury” or “property damage” will be deemed to
                         have been known to have occurred at the earliest time when
                         any insured listed under Paragraph 1. of Section II – Who Is


                                           8


     Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 9 of 13 PageID #: 9




                                                           An Insured or any “employee” authorized by you to give or
                                                           receive notice of an “occurrence” or claim:

                                                           (1)     Reports all, or any part, of the “bodily injury” or
                                                                  “property damage” to us or any other insurer;

                                                           (2)     Receives a written or verbal demand or claim for
                                                                  damages because of the “bodily injury” or “property
                                                                  damage”; or

                                                           (3)     Becomes aware by any other means that “bodily
                                                                  injury” or “property damage” has occurred or has
                                                                  begun to occur.

                                            e.              Damages because of “bodily injury” include damages
                                                           claimed by any person or organization for care, loss of
                                                           services or death resulting at any time from the “bodily
                                                           injury”.

              17.            The Westfield Policy sets forth the following pertinent Definitions:

                             3.             “Bodily injury” means bodily injury, disability, sickness, or disease
                                            sustained by a person, including death resulting from any of these at
                                            any time. “Bodily injury” includes mental anguish or other mental
                                            injury resulting from “bodily injury”.[2]

                                                                             *   *    *

                             13.              “Occurrence” means an accident, including continuous or
                                            repeated      exposure to substantially the same general harmful
                                            conditions.

                                                                             *   *    *

                             17.            “Property damage” means:

                                            a.             Physical injury to tangible property, including all resulting
                                                           loss of use of that property. All such loss of use shall be
                                                           deemed to occur at the time of the physical injury that caused
                                                           it; or




2
 The definition of “bodily injury” derives from Westfield Signature Series Commercial General
Liability Endorsement No. CG7118 (11/12).
                                                9


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 10 of 13 PageID #: 10




                       b.      Loss of use of tangible property that is not physically
                              injured. All such loss of use shall be deemed to occur at the
                              time of the “occurrence” that caused it.

        18.     The Complaints in the Underlying Litigation do not allege damages for, or because

of, “bodily injury” or “property damage.”

        19.     Coverage A only applies if “bodily injury” or “property damage” is caused by an

“occurrence.” At least some of the claims in the Underlying Litigation do not allege an

“occurrence.”

        20.     Coverage A in the Westfield Policy excludes coverage for “‘bodily injury’ or

‘property damage’ expected or intended from the standpoint of the insured.” If the Complaints in

the Underlying Litigation alleged damages because of “bodily injury” or “property damage,” at

least some of the claims would fall within the foregoing expected or intended injury exclusion.

        21.     Coverage A in the Westfield Policy applies to “bodily injury” and “property

damage” only if certain insureds did not know, before the policy period, that the “bodily injury”

or “property damage” had occurred, in whole or in part.

        22.     Coverage A in the Westfield Policy does not apply, because Quest knew, before

the Westfield Policy period, that alleged injury from improper distribution of opioids had occurred.

Such knowledge is based at least in part on Quest having been sued in West Virginia in 2012 in

the case West Virginia v. AmerisourceBergen et al., Boone County, West Virginia Circuit Court,

Case No. 12-C-141, in which the State of West Virginia sought to recover costs incurred due to

the opioid epidemic.

        23.     Coverage B in the Westfield Policy applies only to “damages because of ‘personal

and advertising injury’ to which this insurance applies.” The Complaints in the Underlying



                                                10


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 11 of 13 PageID #: 11




Litigation do not allege any “personal and advertising injury” or damages because of “personal

and advertising injury.”

        24.    The Umbrella Coverage in the Westfield Policy is substantially similar to the CGL

Coverage, and does not apply for the same reasons.

        25.    In addition, the Umbrella Coverage excludes coverage for:

               s.      Professional Services

                      “Bodily injury” or “property damage” due to rendering of or failure
                      to render any professional services. This includes but is not limited
                      to:

                                               *     *   *

                      (5)    Medical, surgical, dental, X-ray or nursing services
                             treatment, advice or instruction;

                      (6)    Any health or therapeutic service treatment, advice or
                             instruction;

                                               *     *   *

                      (11)    Services in the practice of pharmacy[.]

                                               *     *   *

                      This exclusion applies even if the claims against any insured allege
                      negligence or other wrongdoing in the supervision, hiring,
                      employment, training or monitoring of others by that insured, if the
                      “occurrence” which caused the “bodily injury” or “property
                      damage”, involved the rendering of or failure to render any
                      professional service.

        26.    If the Complaints in the Underlying Litigation alleged damages because of “bodily

injury” or “property damage,” the foregoing Professional Services Exclusion would nonetheless

preclude coverage.




                                               11


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 12 of 13 PageID #: 12




        27.    Based on the foregoing, Westfield has no duty to defend or indemnify Quest as to

any of the plaintiffs’ claims in the Underlying Litigation.

        28.    Westfield reserves the right to rely upon any and all other applicable terms,

conditions, and exclusions in the Westfield Policy.

                                             Count II

        29.    Westfield restates the allegations set forth above.

        30.    The Westfield Policy contains an “Other Insurance” Condition that may limit or

defer any coverage that Westfield may provide.

        31.    The Court should determine Westfield’s rights under its Other Insurance Condition.

                                             Count III

        32.    Westfield restates the allegations set forth above.

        33.    There may be other facts not yet revealed to Westfield that would also provide a

basis to disclaim coverage for some or all of the counts pled in the Underlying Litigation.

        34.    Westfield therefore expressly reserves all of its rights under the Westfield Policy

concerning the existence of other grounds on which it is entitled to a declaration that it owes no

duty to defend or indemnify Quest against the Underlying Litigation. This reservation includes the

right to amend this Complaint for Declaratory Judgment to include additional bases in the

Westfield Policy that entitle Westfield to the aforementioned declarations, whether or not the

Lawsuits are amended to make any additional allegations, and whether additional lawsuits are filed

on the same legal theories and causes of action pled.

        WHEREFORE, Westfield demands judgment determining and declaring that it has no duty

to defend or indemnify Quest in the Underlying Litigation, that the Court determine the nature and



                                                 12


    Case 5:19-cv-00083-TBR Document 1 Filed 06/11/19 Page 13 of 13 PageID #: 13




extent of Westfield’s contribution rights, trial by jury, and such other or further relief as may be

just and proper.

                                                                             Respectfully submitted,


                                                                              /s/ John W. Walters
                                                                              JOHN W. WALTERS
                                                                              ELIZABETH M. BASS
                                                                              WMR DEFENSE
                                                                              771 Corporate Drive, Suite 900
                                                                              Lexington, KY 40503
                                                                              Phone: (859) 219-9090
                                                                              Fax: (859) 219-9292
                                                                              Email: john@wmrdefense.com
                                                                              elizabeth@wmrdefense.com
                                                                              Attorneys for Plaintiff
                                                                              Westfield National Insurance Company


                                                                    
7202.006160C:\NRPortbl\Golden_and_Walters\LAWSONJ\1046270_1.docx




                                                                        13


